                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
EDWARD FEW,                               )
                                          )
      Plaintiff,                          )
                                          )
             v.                           )                 Case No. 19-cv- 1669 (APM)
                                          )
LABORERS DISTRICT COUNCIL PENSION )
& DISABILITY TRUST FUND NO. 2             )
                                          )
      Defendants.                         )
_________________________________________ )

                                 MEMORANDUM OPINION

       Pro Se Plaintiff Edward Few’s Complaint, filed against Defendant Laborers District

Council Pension & Disability Trust Fund No. 2, tersely makes the following allegation:

“Not being paid the right amount of money for my time that I worked. I work[ed] 15 yrs. They

are only paying me for one year worth of work. For my pension, I did not quit. I got hurt on the

job also.” Compl., ECF No. 1-2. Defendant moves to dismiss on the grounds that (1) Plaintiff

failed to exhaust administrative remedies available under the pension benefit plan and, (2) to the

extent Plaintiff asserts state law claims, they are preempted. See Def.’s Stmt. of P&A in Support

of Def.’s Mot. to Dismiss, ECF No. 7-1 [hereinafter Def.’s Mot.], at 3–8. Although the court

notified Plaintiff of the motion’s filing, see Order, ECF No. 9, Plaintiff did not file a response.

Notwithstanding Plaintiff’s silence, the court evaluates Defendant’s motion on its merits.

See Cohen v. Bd. of Trustees of the Univ. of the D.C., 819 F.3d 476, 481–82 (D.C. Cir. 2016)

       The court construes Plaintiff’s claim as one for unpaid pension benefits arising under the

Employee Retirement Income Security Act of 1974 (“ERISA”). That claim, however, must be

dismissed for failure to exhaust remedies.     “It is well established that, barring exceptional
circumstances, plaintiffs seeking a determination pursuant to ERISA of rights under their pension

plans ‘must . . . exhaust available administrative remedies under their ERISA-governed plans

before they may bring suit in federal court.’” Commc’ns Workers of Am. v. Am. Tel. & Tel. Co.,

40 F.3d 426, 431 (D.C. Cir. 1994) (quoting Springer v. Wal–Mart Assocs. Group Health Plan, 908

F.2d 897, 899 (11th Cir.1990)). Here, Defendant has come forward with evidence that the Fund

tendered a check to Plaintiff in January 2005 in the amount of $2,208 for benefits payments

retroactive to June 1, 2001. See Def.’s Mot., Decl. of Renee Parenti, ECF No. 7-2, ¶ 5; Def.’s

Mot., Ex. C, ECF No. 7-2 at 112–13. Plaintiff did not, however, dispute the amount of that benefit

payment per the procedures set forth in the Pension Fund Plan document. Decl. of Renee Parenti,

ECF No. 7-2, ¶¶ 6–9. Accordingly, Plaintiff’s claim under ERISA must be dismissed for failure

to exhaust.

       For the foregoing reasons, Defendant’s Motion to Dismiss, ECF No. 7, is granted.

A separate final order accompanies this Memorandum Opinion.




Dated: September 3, 2019                            Amit P. Mehta
                                                    United States District Court Judge




                                                2
